DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 31-60 are pending.
Claims 1-30 are cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 59 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-60 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Neels et al. (US Pub. No. 2015/0019537 A1).
In respect to Claim 31, Neels teaches:
a method, comprising: parsing a first set of one or more files to identify a query, the first set of one or more files comprising: the query, and first computer-executable instructions that when executed cause one or more processors to display a graphical user interface including a visualization of results of the query; (Neels teaches [0029, 0057] parsing source data files and generating reports for visualizations of the data.)
initiating execution of the query; (Neels [0056])
and generating a second set of one or more files comprising: results of the query, and second computer-executable instructions that when executed cause one or more processors to display the graphical user interface using the results of the query from the second set of one or more files, wherein the second computer- executable instructions are generated based on the first computer-executable instructions (Neels teaches [0036-0037] generating a second set based on further filtering data and curating a corresponding visualization, wherein this visualization is indicative of a graphical user interface being displayed in response to a query.)
As per Claim 32, Neels teaches:
wherein initiating execution of the query requires access to a data intake and query system that executes the query (Neels [0056])
As per Claim 33, Neels teaches:
wherein the second set of one or more files are stored at a data store accessible to a user (Neels teaches [0058] a second server.)

obtaining results of the query from a data intake and query system that executes the query (Neels teaches [0035] obtaining results from the query system.)
As per Claim 35, Neels teaches:
wherein the results of the query are obtained from a data intake and query system that executes the query, the method further comprising providing the second set of one or more files to a user, wherein the user does not have access to the data intake and query system (Neels teaches [0035] obtaining results from the query system.)
As per Claim 36, Neels teaches:
following a predetermined time period: generating a third set of one or more files comprising: updated results of the query; (Neels teaches [0029] time based searching.)
and third computer-executable instructions that when executed cause one or more processors to display the graphical user interface using the updated results of the query from the third set of one or more files (Neels teaches [0036-0037] generating a second set based on further filtering data and curating a corresponding visualization, wherein this visualization is indicative of a graphical user interface being displayed in response to a query.)
As per Claim 37, Neels teaches:
updating the results of the query at a predetermined time period (Neels [0035])
As per Claim 38, Neels teaches:
wherein the first computer-executable instructions reference one or more libraries used to generate the second computer-executable instructions (Neels [0036])


wherein the first computer-executable instructions when executed further cause the one or more processors to implement interactive functionality with the visualization (Neels [0026])
As per Claim 40, Neels teaches:
wherein the first computer-executable instructions reference one or more libraries for implementing interactive functionality with the visualization (Neels [0040])
As per Claim 41, Neels teaches:
wherein the second computer-executable instructions when executed further cause the one or more processors to implement zoom-in functionality for at least a portion of the visualization (Neels [0040])
As per Claim 42, Neels teaches:
wherein the second computer-executable instructions when executed further cause the one or more processors to implement tooltip functionality for at least a portion of the visualization (Neels [0040])
As per Claim 43, Neels teaches:
wherein the first computer-executable instructions when executed further cause the one or more processors to implement interactive functionality with the visualization, wherein the parsing comprises identifying certain interactive functionality for discarding, and wherein the second computer-executable instructions when executed do not cause the one or more processors to implement the certain interactive functionality (Neels [0040])


wherein the first computer-executable instructions when executed further cause the one or more processors to implement interactive functionality with the visualization, wherein the parsing comprises identifying certain interactive functionality for discarding based on a determination that the certain interactive functionality requires access to a data intake and query system that executes the query, and wherein the second computer-executable instructions when executed do not cause the one or more processors to implement the certain interactive functionality (Neels [0040])
As per Claim 45, Neels teaches:
wherein the first computer-executable instructions references one or more libraries for implementing interactive functionality with the visualization, and wherein the second computer-executable instructions includes computer- executable instructions from the one or more libraries (Neels [0040])
As per Claim 46, Neels teaches:
wherein the first computer-executable instructions references one or more libraries for implementing interactive functionality with the visualization, and wherein the second computer-executable instructions is generated based on computer executable instructions in the one or more libraries (Neels [0040])
As per Claim 47, Neels teaches:
wherein the second set of one or more files are stored in an email communicated to a user (Neels [0025])


wherein the first computer-executable instructions comprises query initiation code that when executed further cause the one or more processors to initiate execution of the query (Neels [0056])
As per Claim 49, Neels teaches:
wherein the first computer-executable instructions comprises query initiation code that when executed further cause the one or more processors to initiate execution of the query, and wherein the second computer-executable instructions when executed do not cause the one or more processors to initiate execution of the query (Neels [0056])
As per Claim 50, Neels teaches:
wherein accessing the second set of one or more files causes the graphical user interface including the visualization of the results of the query to be displayed without executing the query (Neels teaches [0036-0037] generating a second set based on further filtering data and curating a corresponding visualization, wherein this visualization is indicative of a graphical user interface being displayed in response to a query.)
As per Claim 51, Neels teaches:
wherein the second set of one or more files enable a user to filter the results of the query (Neels [0036-0037])
As per Claim 52, Neels teaches:
wherein the second set of one or more files enable a user to process the results of the query (Neels [0036-0037])

wherein a first file of the second set of one or more files stores the results of the query and a second file of the second set of one or more files stores the second computer-executable instructions (Neels teaches [0036-0037] generating a second set based on further filtering data and curating a corresponding visualization, wherein this visualization is indicative of a graphical user interface being displayed in response to a query.)
As per Claim 54, Neels teaches:
wherein the second computer-executable instructions are in a different computer language than the first computer-executable instructions (Neels [0184])
As per Claim 55, Neels teaches:
wherein the second set of one or more files includes an HTML file comprising inlined computer-executable instructions in a different computer language (Neels [0184])
As per Claim 56, Neels teaches:
wherein the second set of one or more files includes an HTML file comprising the results of the query inlined (Neels [0184])
As per Claim 57, Neels teaches:
wherein initiating execution of the query comprises generating one or more search jobs performed by one or more indexers of a data intake and query system (Neels [FIG. 9])



wherein the second computer-executable instructions when executed further cause the one or more processors to perform additional post- processing on the results of the query (Neels [0027])

Claim 59 is the system claim corresponding to method claim 31, therefore is rejected for the same reasons noted previously.

Claim 60 is the media claim corresponding to method claim 31, therefore is rejected for the same reasons noted previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                            December 30, 2021